Citation Nr: 1018809	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration. 
 
In an April 2010 statement, the Veteran's representative 
asserts that the Veteran is entitled to a new examination, as 
the previous examination is too old to adequately evaluate 
the Veteran's condition.  The Veteran's VA examination was 
conducted in December 2005, more than four years ago.  
Accordingly, a remand is warranted for a VA examination in 
order to assess the current severity of the Veteran's 
service-connected PTSD, to include consideration of 
entitlement to TDIU.  As the Veteran appears to receive 
ongoing treatment for his PTSD, his complete VA treatment 
records should also be obtained.  
Additionally, the Veteran was sent a VCAA letter in July 
2006.  This letter addressed the issue of entitlement to a 
TDIU, but not the claim for an increased rating for PTSD.  On 
remand, the Veteran should be provided appropriate notice.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.
Accordingly, the case is REMANDED for the following action:




1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating for PTSD; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide.  A copy of this 
notification must be associated with the 
claims folder.

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the VA Medical Center in Tampa, 
Florida, dated since June 2004. 
 
3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies are to be conducted.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the recent past that are 
specifically attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination. 
 
The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his 
social and occupational adaptability. 
 
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, 



Fourth Edition (DSM- IV) and explain the 
significance of the score. 
 
The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's service-connected disabilities 
(PTSD, tinnitus, and hearing loss), either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities. 
 
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.
 
4. Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
are not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

